Exhibit 10.1
 
ROADSHIPS HOLDINGS, INC.


INCENTIVE STOCK OPTION AGREEMENT


This INCENTIVE STOCK OPTION AGREEMENT (the “Option Agreement”), has been
executed as of July 2, 2012 and relates to certain performance options granted
on the 20th day of April, 2012 (the “Grant Date”) pursuant to an employment
agreement (the “Employment Agreement”) between Roadships Holdings, Inc., a
Delaware corporation (the “Company”), and Michael Norton-Smith (the “Optionee”),
a key employee of the Company or of a Subsidiary of the Company (a “Related
Corporation”).  This Option Agreement is not meant to grant any new securities
to the Optionee but instead is meant to formalize and govern the option and
rights that had been granted to the Optionee on the Grant Date.


WHEREAS, the Company desires to give the Optionee the opportunity to purchase
shares of common stock of the Company, par value $0.001 (“Common Shares”) in
accordance with the provisions of the Employment Agreement, a copy of which is
attached hereto;


NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto, intending to
be legally bound hereby, agree as follows:


1.
Grant of Option.  The Company hereby grants to the Optionee the right and option
(the “Option”) to purchase all or any part of an aggregate of ten million
(10,000,000) Common Shares.  The Option is in all respects limited and
conditioned as hereinafter provided, and is subject in all respects to the terms
and conditions of the Employment Agreement now in effect and as it may be
amended from time to time (but only to the extent that such amendments apply to
outstanding options).  Such terms and conditions are incorporated herein by
reference, made a part hereof, and shall control in the event of any conflict
with any other terms of this Option Agreement.  The Option granted hereunder is
intended to be an incentive stock option (“ISO”) meeting the requirements of the
Employment Agreement and section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”), and not a nonqualified stock option (“NQSO”).


2.
Exercise Price.  The exercise price of the Common Shares covered by this Option
shall be $0.001 per share.  It is the determination of the committee
administering the Employment Agreement (the “Committee”) that on the Grant Date
the exercise price was not less than the greater of (i) 100% (110% for an
Optionee who owns more than 10% of the total combined voting power of all shares
of stock of the Company or of a Related Corporation – a “More-Than-10% Owner”)
of the “Fair Market Value” of a Common Share, or (ii) the par value of a Common
Share.


3.
Term.  Unless earlier terminated pursuant to any provision of the Employment
Agreement or of this Option Agreement, 5,000,000 shares shall expire on or
before April 19, 2013 and the remaining 5,000,000 shares shall expire on April
19, 2014 (collectively the “Expiration Date”), which date is not more than 10
years (five years in the case of a More-Than-10% Owner) from the Grant Date.
This Option shall not be exercisable on or after the Expiration Date.


 
 

--------------------------------------------------------------------------------

 
4.
Exercise of Option.  The Option shall vest according to the following schedule,
provided that Optionee remains continuously employed as a key employee of the
Company or a Related Corporation from the date hereof through the applicable
vesting date:


Date Installment Becomes Exercisable
Number of Shares
 Immediately
5,000,000 Shares
 April 19, 2013
an additional 5,000,000 Shares



The Committee may accelerate any vesting date of the Option, in its discretion,
if it deems such acceleration to be desirable.  Once the Option becomes
exercisable, it will remain exercisable until it is exercised or until it
terminates.


5.
Method of Exercising Option.  Subject to the terms and conditions of this Option
Agreement and the Employment Agreement, the Option may be exercised by written
notice to the Company at its principal office.  The form of such notice is
attached hereto and shall state the election to exercise the Option and the
number of whole shares with respect to which it is being exercised; shall be
signed by the person or persons so exercising the Option; and shall be
accompanied by payment of the full exercise price of such shares.  Only full
shares will be issued.  


The exercise price shall be paid to the Company:


(a)
in cash, or by certified check, bank draft, or postal or express money order;


(b)
through the delivery of Common Shares previously acquired by the Optionee;


(c)
by delivering a properly executed notice of exercise of the Option to the
Company and a broker, with irrevocable instructions to the broker promptly to
deliver to the Company the amount necessary to pay the exercise price of the
Option;


(d)
in Common Shares newly acquired by the Optionee upon exercise of the Option
(which shall constitute a disqualifying disposition with respect to this ISO);
or


(e)
in any combination of (a), (b), (c) or (d) above.


In the event the exercise price is paid, in whole or in part, with Common
Shares, the portion of the exercise price so paid shall be equal to the Fair
Market Value of the Common Shares surrendered on the date of exercise.


Upon receipt of notice of exercise and payment, the Company shall deliver a
certificate or certificates representing the Common Shares with respect to which
the Option is so exercised. The Optionee shall obtain the rights of a
shareholder upon receipt of a certificate(s) representing such Common Shares.


 
 

--------------------------------------------------------------------------------

 
Such certificate(s) shall be registered in the name of the person so exercising
the Option (or, if the Option is exercised by the Optionee and if the Optionee
so requests in the notice exercising the Option, shall be registered in the name
of the Optionee and the Optionee's spouse, jointly, with right of survivorship),
and shall be delivered as provided above to, or upon the written order of, the
person exercising the Option.  All Common Shares that are purchased upon
exercise of the Option as provided herein shall be fully paid and
non-assessable.


Upon exercise of the Option, Optionee shall be responsible for all employment
and income taxes then or thereafter due (whether Federal, State or local), and
if the Optionee does not remit to the Company sufficient cash (or, with the
consent of the Committee, Common Shares) to satisfy all applicable withholding
requirements, the Company shall be entitled to satisfy any withholding
requirements for any such tax by disposing of Common Shares at exercise,
withholding cash from Optionee's salary or other compensation or such other
means as the Committee considers appropriate to the fullest extent permitted by
applicable law.  Nothing in the preceding sentence shall impair or limit the
Company's rights with respect to satisfying withholding obligations under
Employment Agreement.


6.
Non-Transferability of Option.  This Option is not assignable or transferable,
in whole or in part, by the Optionee other than by will or by the laws of
descent and distribution.  During the lifetime of the Optionee, the Option shall
be exercisable only by the Optionee or, in the event of his or her disability,
by his or her guardian or legal representative.


7.
Termination of Employment.   Any part of the Option that was not exercisable
immediately before the termination of Optionee's employment shall terminate at
that time.


8.
Disability.  If the Optionee becomes disabled (as determined in accordance with
section 22(e)(3) of the Code) during his or her employment and, prior to the
Expiration Date, the Optionee's employment is terminated as a consequence of
such disability, then this Option may be exercised by the Optionee or by the
Optionee's legal representative, to the extent of the number of Common Shares
with respect to which the Optionee could have exercised it on the date of such
termination of employment.  Any part of the Option that was not exercisable
immediately before the Optionee's termination of employment shall terminate at
that time.  


9.
Death.   Any part of the Option that was not exercisable immediately before the
Optionee's death shall terminate at that time.  


 10.
Disqualifying Disposition of Option Shares.  The Optionee agrees to give written
notice to the Company, at its principal office, if a “disposition” of the Common
Shares acquired through exercise of the Option granted hereunder occurs at any
time within two years after the Grant Date or within one year after the transfer
to the Optionee of such shares.  Optionee acknowledges that if such disposition
occurs, the Optionee generally will recognize ordinary income as of the date the
Option was exercised in an amount equal to the lesser of (i) the Fair Market
Value of the Common Shares on the date of exercise minus the exercise price, or
(ii) the amount realized on disposition of such shares minus the exercise price.
 If requested by the Company at the time of and in the case of any such
disposition, Optionee shall pay to the Company an amount sufficient to satisfy
the Company's federal, state and local withholding tax obligations with respect
to such disposition.  The provisions of this Section 10 shall apply, whether or
not the Optionee is in the employ of the Company at the time of the relevant
disposition.  For purposes of this Paragraph, the term “disposition” shall have
the meaning assigned to such term by section 424(c) of the Code.


 
 

--------------------------------------------------------------------------------

 
11.
Securities Matters.  (a)  If, at any time, counsel to the Company shall
determine that the listing, registration or qualification of the Common Shares
subject to the Option upon any securities exchange or under any state or federal
law, or the consent or approval of any governmental or regulatory body, or that
the disclosure of non-public information or the satisfaction of any other
condition is necessary as a condition of, or in connection with, the issuance or
purchase of Common Shares hereunder, such Option may not be exercised, in whole
or in part, unless such listing, registration, qualification, consent or
approval, or satisfaction of such condition shall have been effected or obtained
on conditions acceptable to the Board of Directors.  The Company shall be under
no obligation to apply for or to obtain such listing, registration or
qualification, or to satisfy such condition.  The Committee shall inform the
Optionee in writing of any decision to defer or prohibit the exercise of an
Option.  During the period that the effectiveness of the exercise of an Option
has been deferred or prohibited, the Optionee may, by written notice, withdraw
the Optionee's decision to exercise and obtain a refund of any amount paid with
respect thereto.


(b)
The Company may require: (i) the Optionee as a condition of exercising the
Option, to give written assurances, in substance and form satisfactory to the
Company, to the effect that such person is acquiring the Common Shares subject
to the Option for his or her own account for investment and not with any present
intention of selling or otherwise distributing the same, and to make such other
representations or covenants; and (ii) that any certificates for Common Shares
delivered in connection with the exercise of the Option bear such legends, in
each case as the Company deems necessary or appropriate, in order to comply with
federal and applicable state securities laws, to comply with covenants or
representations made by the Company in connection with any public offering of
its Common Shares or otherwise.  The Optionee specifically understands and
agrees that the Common Shares, if and when issued upon exercise of the Option,
may be “restricted securities,” as that term is defined in Rule 144 under the
Securities Act of 1933 and, accordingly, the Optionee may be required to hold
the shares indefinitely unless they are registered under such Securities Act of
1933, as amended, or an exemption from such registration is available.


(c)
The Optionee shall have no rights as a shareholder with respect to any Common
Shares covered by the Option (including, without limitation, any rights to
receive dividends or non-cash distributions with respect to such shares) until
the date of issue of a stock certificate to the Optionee for such Common Shares.
 No adjustment shall be made for dividends or other rights for which the record
date is prior to the date such stock certificate is issued.


12.
Governing Law.  This Option Agreement shall be governed by the applicable Code
provisions to the maximum extent possible.  Otherwise, the laws of the State of
Delaware (without reference to the principles of conflict of laws) shall govern
the operation of, and the rights of the Optionee under, the Employment Agreement
and Options granted thereunder subject to the arbitration provision of the
Employment Agreement.


[SIGNATURE PAGE FOLLOWS]


 
 

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, the Company has caused this Incentive Stock Option Agreement
to be duly executed by its duly authorized officer, and the Optionee has
hereunto set his or her hand and seal, all as of the 2nd day of July, 2012.
 

 
ROADSHIPS HOLDINGS, INC.


By: /s/ Michael Nugent
Name:  Michael Nugent
Title:  Director




/s/ Michale Norton-Smith
Optionee
Michael Norton-Smith


















 
 

--------------------------------------------------------------------------------

 
ROADSHIPS HOLDINGS, INC.




Notice of Exercise of Incentive Stock Option




I hereby exercise the incentive stock option granted to me pursuant to the
Incentive Stock Option Agreement dated as of  July 2, 2012, by Roadships
Holdings, Inc. (the “Company”), with respect to the following number of shares
of the Company's common stock (“Shares”), par value $0.001 per Share, covered by
said option:


Number of Shares to be purchased:
  _______


Purchase price per Share:
$_______


Total purchase price:
$_______


     

A.

Enclosed is cash or my certified check, bank draft, or postal or express money
order in the amount of $________ in full/partial [circle one] payment for such
Shares;


and/or


     

B.

Enclosed is/are           Share(s) with a total fair market value of $
             on the date hereof in full/partial [circle one] payment for such
Shares;


and/or


     

C.

I have provided notice to                         [insert name of broker], a
broker, who will render full/partial [circle one] payment for such Shares.
 [Optionee should attach to the notice of exercise provided to such broker a
copy of this Notice of Exercise and irrevocable instructions to pay to the
Company the full/partial (as elected above) exercise price.]


and/or


 
 

--------------------------------------------------------------------------------

 
     

D.

I elect to satisfy the payment for Shares purchased hereunder by having the
Company withhold newly acquired Shares pursuant to the exercise of the Option.
 I understand that this will result in a “disqualifying disposition,” as
described in Section 10 of my Incentive Stock Option Agreement.


Please have the certificate or certificates representing the purchased Shares
registered in the following name or names*:
                                                                  ; and sent to
                                                .




DATED:                       ___, 20__
______________________ Optionee's Signature
 
 
________________




 


 


 


 
 
 

--------------------------------------------------------------------------------

 
 